Citation Nr: 1324719	
Decision Date: 08/02/13    Archive Date: 08/13/13

DOCKET NO.  09-11 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension. 

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for peptic ulcer disease (PUD). 

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a disability manifested by headaches and dizziness.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for PUD.

6.  Entitlement to service connection for a disability manifested by headaches and dizziness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1979 to January 1981.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, found that new and material evidence had not been received to reopen claims for entitlement to service connection for hypertension, PUD, and a disability manifested by headaches and dizziness.  Jurisdiction over the claims file is currently held by the RO in White River Junction, Vermont.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the White River Junction RO.  A transcript of the hearing is of record. 

In November 2012 and April 2013, the Board remanded the case for additional development by the originating agency.  The case has now returned to the Board for further appellate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The claims for entitlement to service connection for hypertension and an ulcer condition were initially denied in an unappealed October 1996 rating decision.  The Veteran made several attempts to reopen his claims and was most recently denied in a July 2003 rating decision.  

2.  The evidence received since the July 2003 rating decision is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claims.

3.  The claim for entitlement to service connection for headaches was initially denied in an unappealed August 2002 rating decision.  The Veteran attempted to reopen his claim and was most recently denied in a July 2003 rating decision. 

4.  Hypertension was not present in service or until years thereafter and is not etiologically related to any incident of active military service.

5.  PUD was not present in service or until years thereafter and is not etiologically related to any incident of active military service.

6.  The Veteran does not have a chronic disability manifested by headaches and dizziness.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim for entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

2.  New and material evidence has been received to reopen a claim for entitlement to service connection for PUD.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

3.  New and material evidence has been received to reopen a claim for entitlement to service connection for a disability manifested by headaches and dizziness.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

4.  Hypertension was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309. 

5.  PUD was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309. 

6.  A chronic disability manifested by headaches and dizziness was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

As a preliminary matter, the Board notes that the Veteran's claims file has been rebuilt and the record before the Board is not complete.  Specifically, service treatment records are not included in the claims file and copies of rating decisions dated prior to July 2001 are not available.  Accordingly, the Board will base its decision on the evidence of record.  

Based on the record before the Board, it appears the Veteran's claims for entitlement to service connection for hypertension and an ulcer condition were initially denied in a rating decision dated prior to October 1996.  While these rating decisions are not in the record currently before the Board, the earliest rating decision of record, dating from July 2001, notes a prior denial of the claims for service connection for hypertension and an ulcer condition dated in October 1996.  The claims were denied in the October 1996 rating decision as the evidence did not establish a nexus between the claimed hypertension and ulcer condition and service.  There is no indication that the Veteran disagreed with the October 1996 rating decision and it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2012).

Similarly, a claim for entitlement to service connection for headaches was previously denied in an August 2002 rating decision.  This rating decision also noted a prior denial of the claim, but did not specify the date of the decision.  The August 2002 rating decision found that there was no evidence of treatment for headaches in the Veteran's service records, and no permanent residual or chronic disability was demonstrated by the current record.  There is no indication that the Veteran disagreed with the August 2002 denial of the claim for service connection for headaches and the rating decision is final.  Id.  

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Veteran made several attempts to reopen his claims for service connection for hypertension, PUD, and a disability manifested by headaches and dizziness and was most recently denied in a July 2003 rating decision.  The evidence received since the July 2003 rating decision includes the Veteran's testimony at the September 2012 hearing.  With respect to the claims for service connection for hypertension and PUD, the Veteran testified that he was treated for both hypertension and ulcers during service.  The Veteran is competent to report injuries during service, and, for the purposes of determining whether evidence is new and material, the credibility of his testimony is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The Veteran's testimony is new as it was not previously considered and material as it relates to an elements of the claims that was previously lacking-a nexus between current disabilities and active duty service.  The testimony is also not duplicative or cumulative of evidence previously of record.  As noted above, the Veteran's claims file has been rebuilt, and any statements made by the Veteran in the context of his original claims are not available.  

The Board also finds that the Veteran's testimony regarding the claim for entitlement to service connection for a disability manifested by headaches and dizziness is new and material.  The Veteran testified that he experiences periodic episodes of headaches and dizziness that first manifested during active service in Germany.  The Veteran is competent to report symptoms such as headaches and episodes of dizziness, and his testimony pertains to the presence of a current chronic disability.  The testimony is not cumulative or duplicative of previous statements and is both new and material.  Therefore, reopening of the previously denied claims for entitlement to service connection for hypertension, PUD, and a disability manifested by headaches and dizziness is warranted.  


Reopened Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)(holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as hypertension and PUD, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 


Hypertension and PUD

The Veteran contends that service connection is warranted for hypertension and PUD as the disabilities had their initial onset during active duty service.  The Board finds that the record establishes the presence of current disabilities.  Clinical records from numerous VA facilities dated throughout the claims period document treatment for hypertension and PUD and the conditions were diagnosed by a VA examiner in June 2013.  The first elements of service connection have been demonstrated. 

The Board also finds that in-service injuries are established.  Although service treatment records are not part of the record currently before the Board, an August 2002 rating decision notes a finding of elevated blood pressure and treatment for an ulcer during active duty service.  The Veteran also testified in September 2012 that he was diagnosed and treated for both hypertension and ulcers during military service.  The Veteran is competent to report injuries that occurred during service, and the Board will resolve all doubt in his favor and find that the second element of service connection-an in-service injury-is demonstrated.  

Regarding the third element of service connection, a nexus between the Veteran's current disabilities and the in-service injuries, the Board notes that references to the service treatment records do not indicate such a link.  As noted above, the Veteran's service records are not included in the claims file; however, an August 2002 rating decision includes a discussion of their contents.  According to the August 2002 rating decision, service records documented one incident of elevated blood pressure, but no treatment was administered and no chronic disability was diagnosed.  Similarly, the Veteran was treated for an ulcer during service, but again, no chronic condition was identified.  

There is also no evidence of hypertension within a year from the Veteran's separation from active duty service to allow for service connection on a presumptive basis.  See 38 C.F.R. § 3.307, 3.309.  In fact, there is no post-service medical evidence of hypertension or PUD until January 1986, five years after the Veteran's discharge from military service.  At that time, the Veteran was examined at the Atlanta VA Medical Center (VAMC) and reported that he used to take medication (specified as Valium) to treat hypertension.  The Veteran's blood pressure was initially elevated at 156/102, but was also measured at 130/84 upon repeat testing and hypertension was not diagnosed at that time.  Also in January 1986, the Veteran complained of nausea, loose stools, and a past history of stomach problems.  The absence of any clinical evidence for years after service weighs the evidence against a finding that the Veteran's hypertension or PUD were present in service or in the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

There is also no competent medical evidence in support of the claims for service connection for hypertension and PUD.  The Veteran has not submitted or identified any health care providers who have linked his disabilities to service, and the only medical opinions of record weigh against the claims.  In June 2013, a VA examiner who reviewed the complete claims file found that the Veteran's hypertension and PUD were less likely than not incurred or caused by any incident of active duty service.  The VA examiner concluded that it would require mere speculation to link the Veteran's disabilities to service and found that it was more likely the conditions were aggravated by the Veteran's chronic use of alcohol and non-compliance with his prescribed medical regimes.  The Board notes that the June 2013 VA medical opinion is not itself speculative, but states that speculation would be required to find a nexus between the claimed disabilities and service.  Several of the Veteran's treating physicians at the VA have also identified a relationship between his alcohol use and PUD.  In July 1992, he was diagnosed with gastric irritation secondary to alcohol abuse and during a psychiatric hospitalization in May and June 2001, he was also found to have probable alcoholic gastritis.  Thus, a VA physician and the Veteran's own VA providers have issued opinions against the claims. 

Service connection is also possible for certain chronic diseases under 38 C.F.R. § 3.303(b) based on the showing of a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With respect to the claim for service connection for PUD, the Veteran has not reported experiencing continuous symptoms since service.  He testified in September 2012 that he received treatment during basic training for gastrointestinal problems, but did not state that the symptoms continued throughout service to the present day.  In any event, PUD is not a chronic disease under 38 C.F.R. § 3.309(a) and service connection under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology is not possible.  See Davidson, 581 F.3d 1313; Walker, 708 F.3d at 1331. 

In contrast, the Veteran has reported a continuity of symptoms with respect to the claim for hypertension and this condition is a chronic disease under 38 C.F.R. § 3.309(a).  Service connection is therefore possible for hypertension under 38 C.F.R. § 3.303(b).  Lay statements, such as those made by the Veteran, are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).   However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In this case, the Board finds that the Veteran's reported history of continuous symptoms of high blood pressure since service is not credible.  While he testified that he was prescribed medication for high blood pressure during service and has taken it daily since, VA treatment records clearly establish that the Veteran was not taking hypertension medication at the time of his earliest post-service medical treatment.  He was first treated at a VA facility in September 1983 when he was admitted for alcohol abuse and intoxication.  Clinical records from this hospitalization do not indicate that the Veteran was taking blood pressure medication or manifested hypertension.  Additionally, in January 1986, the Veteran reported to a VA physician that he had taken blood pressure medicine sometime in the past, but did not mention any current medication.  In fact, VA clinical records indicate that the Veteran was first prescribed medication for high blood pressure in January 1998 at the Bay Pines VAMC.  The Board finds that the Veteran's statements and history made for compensation purposes decades after his separation from active duty are not credible in light of the complete absence of complaints or treatment for years after service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that lay statements were not rendered insufficient by the absence of confirming medical evidence, but that the evidence could serve to support a finding that lay statements were not credible).

The Board has also considered the Veteran's testimony connecting his hypertension and PUD to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, but finds that his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

In sum, the post-service medical evidence of record shows that the first evidence of the claimed hypertension and PUD was years after the Veteran's separation from active duty service.  In addition, there is no medical evidence that the Veteran's claimed disabilities are related to military service.  The Board has considered the Veteran reports of continuous symptoms of hypertension since service, but finds that his testimony is not credible.  Therefore, the evidence is against a nexus between the claimed disabilities and active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claims and they are denied.  38 U.S.C.A. § 5107(b) (West 2002).


Headaches and Dizziness

As noted above, service connection requires competent evidence showing the existence of a present disability.  Shedden, 381 F.3d at 1163, 1167.  With respect to the Veteran's contentions that service connection is warranted for a chronic disability manifested by headaches and dizziness, the Board finds that evidence of record is against a finding that there is a current disease or disability. 

The competent medical evidence of record does not establish the presence of a chronic disability to account for the Veteran's headaches and dizziness.  Service records are not included in the claims file, but an August 2002 rating decision includes a discussion of their contents and notes that they do not document any complaints or treatment for headaches.  Furthermore, while records of post-service treatment document numerous incidents of headaches and dizziness, no single chronic disability was identified as the cause of the symptoms.  Instead, the Veteran's headaches and dizziness were attributed to various discreet etiologies including multiple motor vehicle accidents, several instances of head injuries, high blood sugar, high blood pressure, and alcohol abuse.  A VA examiner who reviewed the complete claims file in June 2013 also provided an opinion against the claim for service connection.  The VA examiner noted the complaints of headaches and dizziness in the post-service clinical records, but found that they were the result of well-defined conditions and were associated with various etiologies such as post-service head injuries and motor vehicle accidents.  Therefore, the competent medical evidence does not demonstrate a chronic disability to account for the Veteran's reports of headaches and dizziness.  

The Board has also considered the Veteran's lay statements and testimony regarding his claim for headaches and dizziness.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  

Whether lay evidence is competent and sufficient to establish a diagnosis in a particular case is a fact issue to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, the Board finds that the Veteran is not competent to diagnose the presence of a chronic disability manifested by headaches and dizziness.  He is competent to identify and explain the symptoms that he observes and experiences, but the claimed disability requires more than simple observation of symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The headaches and dizziness reported by the Veteran are general and non-specific symptoms and could be due to several possible etiologies.  Any underlying disability would also clearly require specialized medical training and expertise to properly identify.  See Jandreau 1376-1377 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-309 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  The Veteran's recent testimony in September 2012 also indicates that he has not experienced headaches and dizziness since he began regular treatment for hypertension.  In addition, he has not reported any contemporaneous medical diagnoses of a chronic condition to account for his headaches and dizziness.  

The evidence is therefore against a finding of any current disability due to service.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the claims to reopen service connection for the previously denied claims, VA has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen the claims.  

Regarding the reopened claims, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in an April 2007 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the April 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In this case, the claims file was provided to a VA examiner in June 2013 and an appropriate medical opinion was received with respect to all the current claims. 

VA has obtained all available records of treatment reported by the Veteran.  As discussed above, the Veteran's service records are not included in the claims file.  The Veteran's claims file was misplaced by VA sometime in the period between December 2004 and March 2005.  An August 2005 notice from the National Personnel Records Center (NPRC) indicates that the Veteran's complete service records were mailed to VA in April 1982 for inclusion with the record.  Thus, when the Veteran's claims file was lost, his service records were also misplaced.  Where service treatment records are missing, VA has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  An August 2007 memorandum from the RO describes the steps taken to locate other copies of the Veteran's service records, including contacting the VA Records Management Center (RMC) and requesting that the Veteran submit any service records in his possession.  VA also tried to obtain service records from the Commander of Military Personnel in August 2011 (in connection with a claim for service connection for PTSD) and the Defense Personnel Records Information Retrieval System (DPRIS).  In all cases, the attempts to obtain additional records were fruitless.  The Board is aware that in such situations, it has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule. See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

VA has also obtained all available records of VA treatment reported by the Veteran.  During the September 2012 hearing, the Veteran described receiving treatment in numerous VA facilities across the country.  In response to the Veteran's testimony and the Board's November 2012 remand instructions, the originating agency made multiple requests to various VA facilities for copies of treatment records dating from 1981 to the present.  For the most part, the requested records were received, though the West LA VAMC and Bronx VAMC responded in January 2012 and April 2012 that they had no records for the dates specified.  Nevertheless, the claims file currently contains records of VA treatment from the Atlanta, Bay Pines, Hampton, and White River Junction VAMCs along with several others.  It is clear that VA has done its utmost to develop the evidence with respect to the Veteran's claim. 

The Board also finds that VA has complied with the November 2012 and April 2013 remand orders of the Board.  In response to the Board's remands, VA obtained numerous records of VA treatment from several facilities identified by the Veteran and records from the Social Security Administration (SSA).  The claims file was also provided to a VA examiner for a proper VA medical opinion in June 2013.  The April 2013 remand also included a request for the originating agency to clarify whether service connection was awarded for hypertension, PUD, and an acquired psychiatric disorder.  The Board noted that Virtual VA contained a February 2013 rating decision indicating that service connection had been granted for these disabilities, but a supplemental statement of the case (SSOC) also dated in February 2013 continued the denial for the claims for hypertension and PUD.  In response to the Board's remand instructions, the February 2013 rating decision was removed from Virtual VA, and a June 2013 corrective rating sheet was added explicitly noting that hypertension, PUD, and various psychiatric disorders were not service-connected.  The case was then readjudicated in a June 2013 SSOC.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

New and material evidence having been received, reopening of the claim for entitlement to service connection for hypertension is granted. 

New and material evidence having been received, reopening of the claim for entitlement to service connection for PUD is granted.

New and material evidence having been received, reopening of the claim for entitlement to service connection for a disability manifested by headaches and dizziness is granted.  

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for PUD is denied. 

Entitlement to service connection for a disability manifested by headaches and dizziness is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


